ICJ_086_PassageGreatBelt_FIN_DNK_1992-09-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND v. DENMARK)

ORDER OF 10 SEPTEMBER 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE DU 10 SEPTEMBRE 1992
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Order of 10 September 1992, I.C.J. Reports 1992, p. 348

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
ordonnance du 10 septembre 1992, C.1.J. Recueil 1992, p. 348

 

Sales number 6 2 5
N° de vente:

 

ISBN 92-1-070685-4

 

 
1992
10 September
General List
No. 86

348

INTERNATIONAL COURT OF JUSTICE

YEAR 1992

10 September 1992

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND v. DENMARK)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to Article 89
of the Rules of Court,

Having regard to the Application by the Republic of Finland filed in the
Registry of the Court on 17 May 1991, instituting proceedings against the
Kingdom of Denmark in respect of a dispute concerning passage through
the Great Belt (Storebzlt),

Having regard to the Order of 29 July 1991 by which the Court adjudi-
cated upon a request for the indication of provisional measures presented
by Finland on 23 May 1991, in which Order the Court declared inter alia
that, “pending a decision of the Court on the merits, any negotiation
between the Parties with a view to achieving a direct and friendly settle-
ment is to be welcomed”,

Having regard to the Order made by the President of the Court on
29 July 1991 fixing time-limits for the written proceedings, and to the
Memorial filed by Finland and the Counter-Memorial filed by Denmark
within those time-limits ;

Whereas by a letter dated 3 September 1992, received in the Registry
of the Court by telefax the same day, the Agent of Finland, referring to
the passage in the Court’s Order of 29 July 1991 quoted above, stated
that a settlement of the dispute between Finland and Denmark had been

4
349 PASSAGE THROUGH THE GREAT BELT (ORDER 10 IX 92)

attained on that date; and whereas by the said letter the Agent of Finland
accordingly notified the Court, pursuant to Article 89 of the Rules of
Court, of the discontinuance of the case by Finland;

Whereas by a letter dated 4 September 1992, received in the Registry by
telefax the same day, the Agent of Denmark, to whom a copy of the letter
from the Agent of Finland had been communicated, stated that Denmark
had no objection to the discontinuance,

Places on record the discontinuance by the Republic of Finland of the
proceedings instituted by the Application filed on 17 May 1991; and
Orders that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this tenth day of September, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Finland and the Government of the Kingdom of
Denmark, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
